TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00064-CR
                                       NO. 03-14-00065-CR



                                  Julie Ann Martinez, Appellant

                                                  v.

                                   The State of Texas, Appellee


  FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 391ST JUDICIAL DISTRICT
                      NOS. D-09-0032-SA & D-13-0127-SB
             HONORABLE THOMAS J. GOSSETT, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Julie Ann Martinez was charged in 2009 with the offense of forgery of a

financial instrument. See Tex. Penal Code § 32.21(d). Appellant pleaded guilty and was placed on

deferred adjudication probation for three years, along with imposition of a fine and restitution.

Appellant’s probation was twice extended before the State filed a motion to revoke deferred

adjudication and to proceed to adjudicate guilt. This case was heard in conjunction with a new

charge against appellant for state jail felony theft. Appellant entered a guilty plea to the new theft

charge and pleaded true to six of the seven allegations in the motion to adjudicate guilt. After a

bench trial, the trial court sentenced appellant to 545 days in the State Jail Division of the Texas

Department of Criminal Justice.
               Appellant’s court-appointed attorney has filed a motion to withdraw supported by a

brief concluding that the appeals are frivolous and without merit. The brief meets the requirements

of Anders v. California by presenting a professional evaluation of the record demonstrating why

there are no arguable grounds to be advanced. See Anders v. California, 386 U.S. 738, 744 (1967);

Garner v. State, 300 S.W.3d 763, 766 (Tex. Crim. App. 2009); see also Penson v. Ohio, 488 U.S.
75, 86–87 (1988).

               Appellant’s counsel has represented to the Court that he has provided copies of the

motion and brief to the appellant; advised appellant of her right to examine the appellate record, file

a pro se brief, and pursue discretionary review following dismissal of this appeal as frivolous; and

provided appellant with a form motion for pro se access to the appellate record along with the

mailing address of this Court. See Kelly v. State, 436 S.W.3d 313, 319–21 (Tex. Crim. App. 2014);

see also Anders, 386 U.S. at 744; Garner, 300 S.W.3d at 766. We have not received a pro se brief

from the appellant.

               We have conducted an independent review of the record, including appellate

counsel’s brief, and find no reversible error. See Anders, 386 U.S. at 744; Garner, 300 S.W.3d at 766;

Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005). We agree with counsel that the

record presents no arguably meritorious grounds for review and the appeals are frivolous.

               Counsel’s motion to withdraw is granted. The judgments of conviction are affirmed.




                                                  2
                                           __________________________________________

                                           Scott K. Field, Justice

Before Chief Justice Rose, Justices Goodwin and Field

Affirmed

Filed: February 27, 2015

Do Not Publish




                                              3